UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6333


STANLEY LORENZO WILLIAMS,

                Petitioner - Appellant,

          v.

ROBERT W. SMITH, Supt.; SECRETARY OF CORRECTIONS, Theodis
Beck,

                Respondents - Appellees.



Appeal from the United States District Court          for the Middle
District of North Carolina, at Greensboro.              Thomas David
Schroeder, District Judge. (1:07-cv-00757-TDS)


Submitted:   July 22, 2011                 Decided:   August 11, 2011


Before KING, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se.      Clarence Joe
DelForge, III, Mary Carla Hollis, Assistant Attorneys General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stanley Lorenzo Williams seeks to appeal the district

court’s    order     accepting      the      recommendation           of    the    magistrate

judge    and     denying       relief   on     his       28    U.S.C.       §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of   appealability.              28     U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial      showing         of     the       denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable            jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,         537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Williams has not made the requisite showing.

Accordingly,       we     deny    Williams’       motion       for    a     certificate        of

appealability and dismiss the appeal.                         We deny Williams’ motion

for a transcript at Government expense and for a stay pending

appeal, and grant his motion for leave to amend his informal

                                              2
brief.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3